Case 2:20-cv-02084-GW-RAO Document 9 Filed 09/08/20 Page 1 of 2 Page ID #:66



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11    NEWELL COOPER,                             Case No. CV 20-02084-GW (RAOx)
 12                       Plaintiff,
 13          v.                                   ORDER DISMISSING COMPLAINT
 14    UNITED STATES OF AMERICA,
 15                       Defendant.
 16
            On March 9, 2020, Plaintiff Newell Cooper (“Plaintiff”) filed a complaint and
 17
      a first request to proceed in forma pauperis. Dkt. Nos. 2, 3. Because Plaintiff failed
 18
      to provide a certified copy of his trust account statement for the past six months and
 19
      failed to authorize disbursements from his trust account statement, the Court denied
 20
      the first in forma pauperis request with leave to amend. Dkt. No. 6.
 21
            On April 13, 2020, Plaintiff filed his second request to proceed in forma
 22
      pauperis. Dkt. No. 7. Because Plaintiff’s trust account statement showed that
 23
      Plaintiff had sufficient funds to pay the filing fee, the second in forma pauperis
 24
      request was denied on July 13, 2020. Dkt. No. 8. Plaintiff was directed to pay the
 25
      filing fee in full within 30 days or the case would be dismissed. Id.
 26
      ///
 27
      ///
 28
Case 2:20-cv-02084-GW-RAO Document 9 Filed 09/08/20 Page 2 of 2 Page ID #:67



  1        The deadline for paying the filing fees has passed, and Plaintiff has failed to
  2   do so. Accordingly, IT IS ORDERED that this case is DISMISSED.
  3        LET JUDGMENT BE ENTERED ACCORDINGLY.
  4

  5   DATED: September 8, 2020
                                           ________________________________________
  6
                                           GEORGE H. WU
  7                                        UNITED STATES DISTRICT JUDGE
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              2
